Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 1 of 37




                   Exhibit A
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 2 of 37




                              IN THE STATE COURT OF CHATHAM COUNTY
                                         STATE OF GEORGIA

        KEITH KENDRICK,                                )
                                                       )
                Plaintiff,                             )        CIVIL ACTION FILE NUMBER:
                                                       )
        v.                                             )        STCV21-00376
                                                                ___________________________
                                                       )
        JASON LYBERGER and SWIFT                       )
        TRANSPORTATION CO. OF                          )
        ARIZONA, LLC,                                  )
                                                       )        JURY TRIAL DEMANDED
                Defendants.                            )

                             COMPLAINT AND DEMAND FOR TRIAL BY JURY

                COMES NOW Plaintiff, Keith Kendrick, and states his Complaint against Defendants

        Jason Lyberger and Swift Transportation Co. of Arizona, LLC as follows:

                                         PARTIES AND JURISDICTION

                                                           1.

                Plaintiff Keith Kendrick is a resident of the state of Georgia.

                                                           2.

                Defendant Jason Lyberger was the driver of a tractor trailer involved in the subject

        collision and is a resident of the State of Florida who is subject to the jurisdiction of this Court

        pursuant to the Georgia Long Arm Statute, O.C.G.A. § 9-10-91, and may be served by issuing

        Summons and a second original of this Complaint to him at his address of 11022 Clingman

        Street, Spring Hill, Hernando County, FL 34608.

                                                           3.

                Defendant Swift Transportation Co. of Arizona, LLC is a Delaware Foreign Limited

        Liability Company transacting business in the State of Georgia and can be served with process
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 3 of 37




        through its registered agent Corporate Creations Network, Inc., 2985 Gordy Parkway, 1 st Floor,

        Marietta, Cobb County, GA 30006. Defendant Swift Transportation Co. of Arizona, LLC is

        subject to the jurisdiction of this Court pursuant to the Georgia Long Arm Statute, O.C.G.A. § 9-

        10-91 and as the collision that is the subject of this lawsuit occurred in Chatham County,

        Georgia.

                                                           4.

                Defendants Jason Lyberger and Swift Transportation Co. of Arizona, LLC are joint

        tortfeasors and as such, venue as to all Defendants is proper in Chatham County, Georgia.



                     COUNT I – NEGLIGENCE OF DEFENDANT JASON LYBERGER

                                                           5.

                Plaintiff realleges and incorporates herein by reference paragraphs 1 through 4 above as

        if they were fully restated verbatim.

                                                           6.

                On or about January 17, 2021, at approximately 11:49 a.m., Plaintiff was exiting a parked

        2014 Acura MDX in the right Eastbound lane of West 37th Street in Savannah, Chatham County,

        Georgia.

                                                           7.

                On or about the same time and place, Defendant Jason Lyberger was driving a 2017

        Freightliner Argosy in the left Eastbound lane of West 37th Street when he negligently,

        recklessly, carelessly and unlawfully operated said vehicle so as to cause it to collide with the

        rear left side of the vehicle Plaintiff was exiting.
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 4 of 37




                                                          8.

                As a result of the accident, Plaintiff suffered multiple injuries.

                                                          9.

                At all relevant times, Defendant Jason Lyberger owed certain civil duties to Plaintiff.

        Notwithstanding those duties, Defendant Jason Lyberger did violate them in the following

        particulars:

                a.      In failing to make reasonable and proper observations while driving the 2017

                        Freightliner Argosy; or, if reasonable and proper observations were made, failing

                        to act thereon;

                b.      In failing to make timely and proper application of his brakes in violation of

                        O.C.G.A. § 40-6-241;

                c.      In failing to observe or undertake the necessary precautions to keep the 2017

                        Freightliner Argosy from colliding with the 2014 Acura MDX in violation of

                        O.C.G.A. § 40-6-390;

                d.      In driving the 2017 Freightliner Argosy without due caution and circumspection

                        and in a manner so as to endanger the person and/or property of others in the

                        immediate vicinity in violation of O.C.G.A. § 40-6-241;

                e.      In driving the 2017 Freightliner Argosy in reckless disregard for the safety of

                        persons and/or property in violation of O.C.G.A. § 40-6-390; and

                f.      In committing other negligent and reckless acts and omissions as may be shown

                        by the evidence and proven at trial.
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 5 of 37




                                                          10.

                Defendant Jason Lyberger’s violations of the aforementioned duties of care constitute

        negligence per se.

                                                          11.

                As a direct and proximate result of the aforesaid negligence and breaches of duty by

        Defendant Jason Lyberger, Plaintiff Keith Kendrick suffered significant injuries, medical

        expenses, and damages. These damages include emotional distress, personal inconvenience,

        mental and physical pain and suffering, loss of enjoyment of life, due to the violence of the

        collision and injuries to the Plaintiff’s body and nervous system, plus the inability to lead a

        normal life. As a result of the subject collision, Plaintiff Keith Kendrick has incurred in excess of

        $10,000.00 in past medical expenses.

                                COUNT II – NEGLIGENCE OF DEFENDANT
                             SWIFT TRANSPORTATION CO. OF ARIZONA, LLC

                                                          12.

                Plaintiff realleges and incorporates herein by reference paragraphs 1 through 12 above as

        if they were fully restated verbatim.

                                                          13.

                At all relevant times, Defendant Jason Lyberger was an employee and agent of Defendant

        Swift Transportation Co. of Arizona, LLC, and Defendant Jason Lyberger was driving the 2017

        Freightliner Argosy within the course and scope of his employment with Defendant Swift

        Transportation Co. of Arizona, LLC.

                                                          14.

                Defendant Swift Transportation Co. of Arizona, LLC is liable for the acts and omissions
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 6 of 37




        of Defendant Jason Lyberger as Defendant Swift Transportation Co. of Arizona, LLC’s agent

        and employee at the time of the collision-in-suit, under the theory of respondeat superior.

                                                          15.

                Defendant Swift Transportation Co. of Arizona, LLC negligently hired, retained, and

        supervised Defendant Jason Lyberger.

                                                          16.

                As a direct and proximate result of the aforesaid negligence and breaches of duty by

        Defendant Jason Lyberger, Plaintiff Keith Kendrick suffered significant injuries, medical

        expenses, and damages. These damages include emotional distress, personal inconvenience,

        mental and physical pain and suffering, loss of enjoyment of life, due to the violence of the

        collision and injuries to the Plaintiff’s body and nervous system, plus the inability to lead a

        normal life. As a result of the subject collision, Plaintiff Keith Kendrick has incurred in excess of

        $10,000.00 in past medical expenses.

                                      COUNT III – PUNITIVE DAMAGES

                                                          17.

                At all relevant times, the breaches of duty by Defendant Jason Lyberger as set forth in

        paragraphs 5 through 12 of Plaintiff’s Complaint were intentional, wanton and reckless and also

        evidenced that entire want of care that would raise a presumption of conscious indifference to

        consequences.

                                                          18.

                By reason of the foregoing, Plaintiff is entitled to recover punitive damages from

        Defendant Jason Lyberger in an amount to be proven at trial.
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 7 of 37




                                                          19.

                By reason of the foregoing, Plaintiff is entitled to recover compensatory damages from

        Defendant Jason Lyberger in an amount to be proven at trial.

                                              PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully prays and demands as follows:

                a.      That Process and Summons issue, as provided by law, requiring Defendants to

                        appear and answer Plaintiff’s Complaint;

                b.      That service be had upon Defendants as provided by law;

                c.      That Plaintiff have and recover general damages from Defendants, as the jury

                        deems is liable to Plaintiff, and in such an amount as the jury deems just and

                        appropriate to fully and completely compensate Plaintiffs for all of their injuries

                        and pain and suffering, mental, physical, and emotional, past, present, and future;

                d.      That Plaintiff have and recover from Defendants, special damages for past and

                        future medical expenses and loss of income in the past and future in such an

                        amount as shall be proven at trial;

                e.      That this matter be tried to a jury;

                f.      That all costs be cast against the Defendants; and

                g.      For such other and further relief as this Court deems just and appropriate.
              CaseSTATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                         COURT CLERK CHATHAM CO. GA,              1-2
                                                     2/24/2021 1:22 PM   Filed 05/07/21 Page 8 of 37




                This 24th day of February, 2021.




                                                               ______________________________
                                                               Seth M. Diamond
                                                               Georgia State Bar No. 220393
                                                               Attorney for Plaintiff
        MORGAN & MORGAN
        25 Bull Street, Suite 400
        Savannah, Georgia 31401
        T:     (912) 443-1012
        F:     (912) 443-1192
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 9 of 37




                   Exhibit B
          Case   4:21-cv-00141-WTM-CLR          Document       1-2 1:22
                                            05/07/21 Page 10 of 37   Filed
   RECEIVED
                     In The State Court of Chatham
            FOR FILING, STATE COURT CLERK CHATHAM
                                                           County
                                                  CO. GA, 2/24/2021     PM


                            133 Montgomery Street, Room 501, Savannah, GA 31401
      1

                www.statecourt.org    ·   Phone (912) 652-7224    · FAX (912) 652-7229 ·       clerk@statecourt.org



 Keith Kendrick
 _____________________________________________
 _____________________________________________                                 STCV21-00376
 _____________________________________________
 _____________________________________________                                  ______________________
                                               Plaintiff                              Case Number
 Vs
 _____________________________________________
 Jason Lyberger and Swift Transportation Co. of                         Address of Defendant
 Arizona, LLC
 _____________________________________________ Jason Lyberger
                                                            11022 Clingman Street
 _____________________________________________ Spring Hill, FL 34608
 _____________________________________________
                                             Defendant

                                                           SUMMONS
                                              Jason Lyberger
  TO THE ABOVE NAMED DEFENDANT:______________________________________________________
                     11022 Clingman Street, Spring Hill, FL 34608
  Defendant’s Address_________________________________________________________________________
  You are hereby summoned and required to file with the Clerk of said Court and serve upon Plaintiff’s Attorney,
  whose name and address is: Seth M. Diamond
                               Morgan & Morgan
                               25 Bull Street, Suite 400
                               Savannah, GA 31401

 an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you,
 exclusive of the day of service. If you fail to do so, Judgment by default will be taken against you for the relief demanded
 in the complaint.




                                                                                         CLERK OF COURT
            /s/ Joann Darden                                                      State Court of Chatham County

                                                                                                    Not valid until
                                                                                                 signed and sealed
                                                                                                 by a Deputy Court
                                                                                                        Clerk
   Deputy Clerk, State Court of Chatham County


PRINT                                                                                              27. Summons 10-16-2020
 Dep
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 11 of 37




                    Exhibit C
          Case   4:21-cv-00141-WTM-CLR          Document       1-2 1:22
                                            05/07/21 Page 12 of 37   Filed
   RECEIVED
                     In The State Court of Chatham
            FOR FILING, STATE COURT CLERK CHATHAM
                                                           County
                                                  CO. GA, 2/24/2021     PM


                            133 Montgomery Street, Room 501, Savannah, GA 31401
      1

                www.statecourt.org    ·   Phone (912) 652-7224     · FAX (912) 652-7229 ·      clerk@statecourt.org



 Keith Kendrick
 _____________________________________________
 _____________________________________________                                      STCV21-00376
 _____________________________________________
 _____________________________________________                                   ______________________
                                               Plaintiff                                 Case Number
 Vs
 _____________________________________________
 Jason Lyberger and Swift Transportation Co. of                         Address of Defendant
 Arizona, LLC
 _____________________________________________ Swift Transportation Co. of Arizona, LLC
                                                            c/o RA Corporate Creations Network, Inc.
 _____________________________________________ 2985 Gordy Parkway, 1st Floor
                                                            Marietta, GA 30006
 _____________________________________________
                                             Defendant

                                                           SUMMONS
                                              Swift Transportation Co. of Arizona, LLC
  TO THE ABOVE NAMED DEFENDANT:______________________________________________________
                     2985 Gordy Parkway, 1st Floor, Marietta, GA 30006
  Defendant’s Address_________________________________________________________________________
  You are hereby summoned and required to file with the Clerk of said Court and serve upon Plaintiff’s Attorney,
  whose name and address is: Seth M. Diamond
                               Morgan & Morgan
                               25 Bull Street, Suite 400
                               Savannah, GA 31401

 an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you,
 exclusive of the day of service. If you fail to do so, Judgment by default will be taken against you for the relief demanded
 in the complaint.




                                                                                          CLERK OF COURT
             /s/ Joann Darden
                                                                                  State Court of Chatham County

                                                                                                    Not valid until
                                                                                                 signed and sealed
                                                                                                 by a Deputy Court
                                                                                                        Clerk
   Deputy Clerk, State Court of Chatham County


PRINT                                                                                              27. Summons 10-16-2020
 Dep
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 13 of 37




                   Exhibit D
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 14 of 37




                              IN THE STATE COURT OF CHATHAM COUNTY
                                         STATE OF GEORGIA

         KEITH KENDRICK,

                 Plaintiff,

         v.                                                        CIVIL ACTION
                                                                   FILE NO: STCV21-00376
         JASON LYBERGER and SWIFT
         TRANSPORTATION CO. OF ARIZONA,
         LLC,

                 Defendants.

                   ANSWER OF DEFENDANTS JASON LYBERGER AND SWIFT
              TRANSPORTATION CO. OF ARIZONA, LLC TO PLAINTIFF’S COMPLAINT

                COME NOW DEFENDANTS JASON LYBERGER (“Mr. Lyberger”) and SWIFT

        TRANSPORTATION CO. OF ARIZONA, LLC (“Swift”), (collectively, “Defendants”),

        Defendants in the above-styled matter and file their Answer to Plaintiff’s Complaint (“Plaintiff’s

        Complaint”), showing the Court as follows:

                                       FIRST AFFIRMATIVE DEFENSE

                Plaintiff’s claims for punitive damages are in violation of and barred by the due process

        clause of the 1983 Georgia Constitution, Article 1, Section 1, Paragraph 1, and by the Fifth and

        Fourteenth Amendments to the United States Constitution.

                                     SECOND AFFIRMATIVE DEFENSE

                Plaintiff’s claims for punitive damages are in violation of and barred by the equal

        protection clause of the 1983 Georgia Constitution, Article 1, Section 1, Paragraph 2, and by the

        Fourteenth Amendment to the United States Constitution.
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 15 of 37




                                       THIRD AFFIRMATIVE DEFENSE

                No act or omission on the part of Defendants constitutes willful misconduct, malice,

        fraud, wantonness, oppression, or that entire want of care which would raise the presumption of

        conscious indifference to consequences.

                                     FOURTH AFFIRMATIVE DEFENSE

                Without limiting the generality of the previous defense, an award of punitive damages

        against Defendants would violate Defendants’ due process rights guaranteed by the Fourteenth

        Amendment to the United States Constitution and by Article I, Section I, Paragraph 1 of the

        Constitution of Georgia of 1983 because (1) such an award under Georgia law is subject to no

        predetermined amount, such as a maximum multiple of compensatory damages or a maximum

        amount; (2) the standard of law in Georgia does not provide for sufficient clarity for determining

        the appropriateness and the approximate size of the punitive damages award; (3) the jury is not,

        under Georgia law, adequately instructed on the limits of punitive damages imposed by the

        applicable principles of deterrence and punishment; (4) the jury is not expressly prohibited from

        awarding punitive damages, or determining the amount of an award of punitive damages, in

        whole or in part, on the basis of invidiously discriminatory characteristics, including the

        residence, wealth, status and identity of the Defendants; (5) the jury is permitted to award

        punitive damages under a standard for determining liability for punitive damages that is vague

        and arbitrary and does not define with sufficient clarity the conduct or mental state that makes

        punitive damages permissible; (6) the award of punitive damages is not subject to trial court and

        appellate judicial review for reasonableness and for the furtherance of the legitimate purposes of

        such damages on the basis of objective standards; (7) the award of punitive damages in this

        action would have an impermissible extraterritorial effect; (8) Defendants had no notice of or

        means of ascertaining whether, or in what amount, it might be subject to a penalty of punitive

                                                          2
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 16 of 37




        damages for the conduct alleged by Plaintiff in this case, which lack of notice was compounded

        by absence of an adequate or meaningful standards as to the kind of conduct that might subject

        Defendants to punitive damages or as to the potential amount of such an award; (9) an award of

        punitive damages under Georgia law does not give cognizance to the comparability of the award

        to awards in other, similar cases; (10) an award of punitive damages in Georgia under Georgia’s

        statute does not give adequate consideration to the proportionality of the punitive damages

        awarded to the wrong done to Plaintiff; and (11) no provision of Georgia law or the Georgia

        punitive damages scheme provides adequate procedural safeguards consistent with the criteria

        set forth in State Farm Mutual Automobile Insurance Co. v. Campbell, 123 S. Ct. 1513 (2003),

        Cooper Industries, Inc. v. Leatherman Tool Group, Inc. 532 U.S. 424, 121 S. Ct. 1678 (2001),

        BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996), Pacific Mutual Life Ins. Co. v.

        Haslip, 499 U.S. 1 (1990), and Matthews v. Eldridge, 424 U.S. 319 (1976) for the imposition of

        a punitive award.

                                       FIFTH AFFIRMATIVE DEFENSE

                At the time of the events referenced in this complaint, Mr. Lyberger was experiencing an

        unforeseen medical emergency that rendered him incapable of realizing or comprehending how

        he was operating the subject Freightliner.

                                       SIXTH AFFIRMATIVE DEFENSE

                There is a lack of jurisdiction of this court over the person of Mr. Lyberger.

                                     SEVENTH AFFIRMATIVE DEFENSE

                There is a lack of service of process upon the person of Mr. Lyberger.

                                      EIGHTH AFFIRMATIVE DEFENSE

                There is an insufficiency of service of process upon the person of Mr. Lyberger.



                                                          3
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 17 of 37




                                       NINTH AFFIRMATIVE DEFENSE

                There is an insufficiency of process upon the person of Mr. Lyberger.

                                      TENTH AFFIRMATIVE DEFENSE

                Venue as to Mr. Lyberger is improperly laid in this court.


                In answer to the numbered Paragraphs of Plaintiff’s Complaint:

                                        PARTIES AND JURISDICTION

                                                          1.

                Defendants are without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 1 of Plaintiff’s Complaint, and hence, can neither

        admit nor deny the same. To the extent an answer is deemed required, the allegations in this

        paragraph are denied.

                                                          2.

                Defendants admit the allegations contained in Paragraph 2 of Plaintiff’s Complaint as to

        Swift and admit the allegations as to Mr. Lyberger except they deny that Mr. Lyberger has been

        served. Defendants therefore deny that Mr. Lyberger is subject to this court’s jurisdiction.

                                                          3.

                Defendants admit the allegations contained in Paragraph 3 of Plaintiff’s Complaint.

                                                          4.

                Defendant Swift admits that venue is proper as to it, but Defendants deny the remaining

        allegations contained in Paragraph 4 of Plaintiff’s Complaint.

              COUNT I – ALLEGED NEGLIGENCE OF DEFENDANT JASON LYBERGER

                                                          5.

                Defendants reassert their answers to Paragraphs 1 through 4 of their Answer as if set

        forth herein.
                                                          4
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 18 of 37




                                                          6.

                Defendants are without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 6 of Plaintiff’s Complaint, and hence, can neither

        admit nor deny the same. To the extent an answer is deemed required, the allegations in this

        paragraph are denied.

                                                          7.

                Defendants deny the allegations as stated in Paragraph 7 of Plaintiff’s Complaint.

                                                          8.

                Defendants are without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 8 of Plaintiff’s Complaint, and hence, can neither

        admit nor deny the same. To the extent an answer is deemed required, the allegations in this

        paragraph are denied.

                                                          9.

                While Defendants admit that Mr. Lyberger owed certain duties, as do all vehicle

        operators, Defendants deny that Mr. Lyberger violated any of those duties and further deny each

        and every allegation contained in Paragraph 9 of Plaintiffs’ Complaint, including subparagraphs

        a. through f.

                                                         10.

                Defendants deny the allegations contained in Paragraph 10 of Plaintiff’s Complaint.

                                                         11.

                Defendants deny the allegations contained in the first sentence of Paragraph 11 of

        Plaintiff’s Complaint. Defendants are without knowledge or information sufficient to form a

        belief as to the truth of the remaining allegation, and hence, can neither admit nor deny the same.




                                                          5
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 19 of 37




        To the extent an answer is deemed required, the remaining allegations in this paragraph are

        denied.

          COUNT II – NEGLIGENCE OF DEFENDANT SWIFT TRANSPORTATION CO. OF
                                    ARIZONA, LLC

                                                         12.

                  Defendants reassert their answers to Paragraphs 1 through 11 of their Answer as if set

        forth herein.

                                                         13.

                  Swift admits that Mr. Lyberger was an employee at the time the subject accident began.

        Swift and Mr. Lyberger note that when the collisions referenced in this complaint occurred, Mr.

        Lyberger was experiencing a medical emergency and he did not realize or comprehend that he

        was operating the subject Freightliner in a manner that would cause property damage or bodily

        injury. Therefore, Defendants deny the allegations as stated in Paragraph 13 of Plaintiff’s

        Complaint.

                                                         14.

                  Swift admits only that Mr. Lyberger was an employee at the time of the collision

        referenced in this complaint. Swift denies that it has any liability for the alleged “acts and

        omissions” of Mr. Lyberger because, as noted previously, Mr. Lyberger was suffering from a

        medical emergency that prevented from him from realizing or comprehending what he was doing

        at the time.

                                                         15.

                  Defendants deny the allegations as stated in Paragraph 15 of Plaintiff’s Complaint.

                                                         16.

                  Defendants deny the allegations contained in Paragraph 16 of Plaintiff’s Complaint.



                                                          6
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 20 of 37




                                COUNT III – ALLEGED PUNITIVE DAMAGES

                                                         17.

                  Defendants deny the allegations contained in Paragraph 17 of Plaintiff’s Complaint.

                                                         18.

                  Defendants deny the allegations contained in Paragraph 18 of Plaintiff’s Complaint.

                                                         19.

                  Defendants deny the allegations contained in Paragraph 19 of Plaintiff’s Complaint.

                                             PRAYER FOR RELIEF

                  Defendants deny each and every allegation contained in the “Wherefore” clause of

        Plaintiff’s Complaint, including subparts a. through g. and deny that Plaintiff is entitled to any of

        the relief requested therein.

                  Each and every other allegation not specifically admitted or responded to herein stands

        denied.

                  WHEREFORE, Defendants JASON LYBERGER and SWIFT TRANSPORTATION

        CO. OF ARIZONA, LLC. respectfully demand judgment in their favor, a trial by jury of twelve,

        all costs and attorneys’ fees for defending the action, and such other and further relief as the

        Court deems just and proper.




                                                          7
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 21 of 37




                This 29th day of March, 2021.

                                                           HAWKINS PARNELL & YOUNG, LLP


                                                           / s / Warner S. Fox
        303 Peachtree Street, N.E.                         Warner S. Fox
        Suite 4000                                         Georgia Bar No. 272654
        Atlanta, Georgia 30308-3243                        Counsel for Defendants
        (404) 614-7400
        (404) 614-7500 (facsimile)
        wfox@hpylaw.com




                                                          8
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2AMFiled
                                                      3/29/2021 10:43          05/07/21 Page 22 of 37




                               IN THE STATE COURT OF CHATHAM COUNTY
                                          STATE OF GEORGIA

         KEITH KENDRICK,

                  Plaintiff,

         v.                                                        CIVIL ACTION
                                                                   FILE NO: STCV21-00376
         JASON LYBERGER and SWIFT
         TRANSPORTATION CO. OF ARIZONA,
         LLC,

                  Defendants.

                                          CERTIFICATE OF SERVICE

                 This is to certify that I have this day served all counsel of record in the foregoing matter

        with a copy of ANSWER OF DEFENDANTS JASON LYBERGER AND SWIFT

        TRANSPORTATION CO. OF ARIZONA, LLC TO PLAINTIFF’S COMPLAINT via the

        Court’s electronic filing system (Odyssey), addressed as follows:

                                               Seth M. Diamond, Esq.
                                                 Morgan & Morgan.
                                                 25 Bull St., Ste. 400
                                                Savannah, GA 31401
                                            sdiamond@forthepeople.com
                                                 Counsel for Plaintiff

                 This 29th day of March, 2021.

                                                           HAWKINS PARNELL & YOUNG LLP

                                                           / s / Warner S. Fox
        303 Peachtree Street, N.E.                         Warner S. Fox
        Suite 4000                                         Georgia Bar No. 272654
        Atlanta, Georgia 30308-3243                        Counsel for Defendants
        (404) 614-7400
        (404) 614-7500 (facsimile)
        wfox@hpylaw.com




        13139846v.1
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 23 of 37




                    Exhibit E
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2
                                                      4/6/2021 11:00 AM   Filed 05/07/21 Page 24 of 37
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 25 of 37




                    Exhibit F
             Case STATE
RECEIVED FOR FILING, 4:21-cv-00141-WTM-CLR        Document
                          COURT CLERK CHATHAM CO. GA,             1-2
                                                      4/12/2021 1:36 PM   Filed 05/07/21 Page 26 of 37
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 27 of 37




                   Exhibit G
      Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 28 of 37




                      IN THE STATE COURT OF CHATHAM COUNTY
                                 STATE OF GEORGIA

KEITH KENDRICK,                                )
                                               )
        Plaintiff,                             )
                                               )      CIVIL ACTION FILE NUMBER:
v.                                             )
                                               )      STCV21-00376
JASON LYBERGER and SWIFT                       )
TRANSPORTATION CO. OF                          )
ARIZONA, LLC,                                  )
                                               )
        Defendants.                            )

     PLAINTIFF’S RESPONSES TO DEFENDANT SWIFT TRANSPORTATION CO. OF
                   ARIZONA, LLC’S REQUEST FOR ADMISSIONS

        COMES NOW, Plaintiff, Keith Kendrick, and responds to Defendant Swift

Transportation Co. of Arizona, LLC’s First Request for Admission of Facts to Plaintiff Keith

Kendrick as follows:

                                   GENERAL OBJECTIONS

        Plaintiff’s investigation and discovery in this matter are continuing, and Plaintiff reserves

the right to supplement, modify, or amend these responses, if necessary, to conform to facts and

evidence. All rights of the Plaintiff are expressly reserved and nothing in the responses that

follow is intended as or serves as a waiver of any and all rights of the Plaintiff consistent with the

Georgia Civil Practice Act.

        Plaintiff objects to Defendant’s Request for Admissions and accompanying instructions

and definitions to the extent that they seek to impose any obligation on the Plaintiff, for

supplementation or otherwise, beyond that required by the Georgia Civil Practice Act.
    Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 29 of 37




       Plaintiff objects to Defendant’s Request for Admissions to the extent that they seek

information or documents protected by the attorney-client privilege, the work product doctrine,

or any other applicable immunity.

       Subject to and without waiving the foregoing objections, Plaintiff responds as follows:

                                REQUEST FOR ADMISSIONS

                                                1.

          Admit that Plaintiff claims total damages exceeding $75,000.00 as a result of the
   incident that forms the basis of Plaintiff’s Complaint.

          Admitted.

                                                2.

       Admit that Plaintiff claims total damages not exceeding $75,000.00 as a result of the
incident that forms the basis of Plaintiff’s Complaint.

       Denied.

                                                3.

        Admit that Plaintiff may seek to recover damages in excess of $75,000.00 at the trial of
this case.

       Admitted.

                                                4.

         Admit that Plaintiff will not seek to recover damages in excess of $75,000.00 at the trial
of this case.

       Denied.

       This 28th day of April, 2021.




                                                     _________________________
                                                     Seth M. Diamond
                                                     Georgia State Bar No. 220393
                                                     Attorney for Plaintiff
   Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 30 of 37




MORGAN & MORGAN
25 Bull Street, Suite 400
Savannah, Georgia 31401
T:     (912) 443-1012
F:     (912) 443-1192
sdiamond@forthepeople.com
    Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 31 of 37




                                CERTIFICATE OF SERVICE

        This is to certify that I have served a true and correct copy of the foregoing Plaintiff’s
Responses to Defendant Swift Transportation Co. of Arizona, LLC’s Request for Admissions on
this date upon all counsel of record by depositing a true and correct copy of the same in the
United States Mail, postage paid and addressed to:

                                     Warner S. Fox, Esq.
                                Hawkins Parnell & Young, LLP
                                  303 Peachtree Street, NE
                                         Suite 4000
                                     Atlanta, GA 30308
                                   Attorneys for Defendant

       This 28th day of April, 2021.




                                                    _________________________
                                                    Seth M. Diamond
                                                    Georgia State Bar No. 220393
                                                    Attorney for Plaintiff

MORGAN & MORGAN
25 Bull Street, Suite 400
Savannah, Georgia 31401
T:     (912) 443-1012
F:     (912) 443-1192
sdiamond@forthepeople.com
      Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 32 of 37




                       IN THE STATE COURT OF CHATHAM COUNTY
                                  STATE OF GEORGIA

KEITH KENDRICK,                              )
                                             )
         Plaintiff,                          )
                                             )       CIVIL ACTION FILE NUMBER:
v.                                           )
                                             )       STCV21-00376
JASON LYBERGER and SWIFT                     )
TRANSPORTATION CO. OF                        )
ARIZONA, LLC,                                )
                                             )
         Defendants.                         )

                            USCR 5.2 CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiff does hereby certify that pursuant to Uniform
Superior Court Rule 5.2, due and legal service, pursuant to O.C.G.A. § 9-11-5, of the following
documents has been made upon all counsel of record.

     Plaintiff’s Responses to Defendant Swift Transportation Co. of Arizona, LLC’s Request for
                                            Admissions

       Said service was made by placing a true and correct copy of same in the United States
Mail, with adequate postage affixed thereto to ensure delivery, addressed as follows:

                                       Warner S. Fox, Esq.
                                  Hawkins Parnell & Young, LLP
                                    303 Peachtree Street, NE
                                           Suite 4000
                                       Atlanta, GA 30308
                                     Attorneys for Defendant

         This 28th day of April, 2021.




                                                     _________________________
                                                     Seth M. Diamond
                                                     Georgia State Bar No. 220393
                                                     Attorney for Plaintiff
   Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 33 of 37




MORGAN & MORGAN
25 Bull Street, Suite 400
Savannah, Georgia 31401
T:     (912) 443-1012
F:     (912) 443-1192
sdiamond@forthepeople.com
    Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 34 of 37




                                CERTIFICATE OF SERVICE

        This is to certify that I have served a true and correct copy of the foregoing USCR 5.2
Certificate of Service on this date upon all counsel of record by depositing a true and correct
copy of the same in the United States Mail, postage paid and addressed to:

                                     Warner S. Fox, Esq.
                                Hawkins Parnell & Young, LLP
                                  303 Peachtree Street, NE
                                         Suite 4000
                                     Atlanta, GA 30308
                                   Attorneys for Defendant

       This 28th day of April, 2021.




                                                   _________________________
                                                   Seth M. Diamond
                                                   Georgia State Bar No. 220393
                                                   Attorney for Plaintiff

MORGAN & MORGAN
25 Bull Street, Suite 400
Savannah, Georgia 31401
T:     (912) 443-1012
F:     (912) 443-1192
sdiamond@forthepeople.com
Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 35 of 37




                   Exhibit H
      Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 36 of 37



                      IN THE STATE COURT OF CHATHAM COUNTY
                                 STATE OF GEORGIA

 KEITH KENDRICK,

         Plaintiff,

 v.                                                       CIVIL ACTION FILE NO:
                                                               STCV21-00376
 JASON LYBERGER and SWIFT
 TRANSPORTATION CO. OF ARIZONA,
 LLC,

         Defendants.

           NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT

        NOTICE IS HEREBY GIVEN that the Defendants in the above-styled action have filed

in the United States District Court for the Southern District of Georgia, Savannah Division, a

Notice of Removal of said action to the United States District Court in accordance with the

provisions of 28 U.S.C. §§ 1441 and 1446. Attached hereto and made parts hereof are a true and

accurate copy of said Notice of Removal and all papers and exhibits attached hereto.

        This 7th day of May, 2021.


                                                 HAWKINS PARNELL & YOUNG LLP


 303 Peachtree Street, N.E., Suite 4000          / s / Warner S. Fox
 Atlanta, Georgia 30308-3243
 (404) 614-7400                                  Warner S. Fox
                                                 Georgia Bar No. 272654
 (404) 614-7500 (facsimile)
                                                 Michael J. Goldman
 wfox@hpylaw.com
                                                 Georgia Bar No. 300100
 mgoldman@hpylaw.com
                                                 Counsel for Defendants
      Case 4:21-cv-00141-WTM-CLR Document 1-2 Filed 05/07/21 Page 37 of 37



                           IN THE STATE COURT OF CHATHAM COUNTY
                                      STATE OF GEORGIA

 KEITH KENDRICK,

              Plaintiff,

 v.                                                          CIVIL ACTION FILE NO:
                                                                  STCV21-00376
 JASON LYBERGER and SWIFT
 TRANSPORTATION CO. OF ARIZONA,
 LLC,

              Defendants.

                                  CERTIFICATE OF SERVICE

         This is to certify that I have this day served all counsel of record in the foregoing matter

with a copy of NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT via

statutory electronic service/electronic mail, addressed as follows:

                                       Seth M. Diamond, Esq.
                                         Morgan & Morgan.
                                         25 Bull St., Ste. 400
                                        Savannah, GA 31401
                                    sdiamond@forthepeople.com
                                         Counsel for Plaintiff

         This 7th day of May, 2021.

                                                    HAWKINS PARNELL & YOUNG LLP

                                                    / s / Warner S. Fox
 303 Peachtree Street, N.E., Suite 4000             Warner S. Fox
 Atlanta, Georgia 30308-3243                        Georgia Bar No. 272654
 (404) 614-7400                                     Counsel for Defendants
 (404) 614-7500 (facsimile)
 wfox@hpylaw.com




13184210v.1
